     Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 JONATHON MEAUX                                                           CIVIL ACTION

 VERSUS                                                                   NO. 19-10628

 COOPER CONSOLIDATED, LLC,                                                SECTION M (5)
 AND SAVARD MARINE SERVICES,
 INC. d/b/a SAVARD LABOR &
 MARINE PERSONNEL, INC.


                                          ORDER & REASONS

         Before the Court is a motion by defendant Savard Marine Services, Inc. d/b/a Savard Labor

& Marine Personnel, Inc. (“Savard”) for summary judgment dismissing plaintiff’s maintenance-

and-cure claim against it.1 Plaintiff Jonathon Meaux responds in opposition,2 and Savard replies

in further support of its motion.3 Having considered the parties’ memoranda, the record, and the

applicable law, the Court denies Savard’s motion because there are disputed issues of material fact

that preclude summary judgment.

I.       BACKGROUND

         This matter concerns a maritime personal injury. In January 2019, Meaux was hired by

Savard, a company that supplies workers to marine companies, to work for Cooper.4 Savard vetted

Meaux by having him respond to an online medical questionnaire and take a drug test at Savard’s

office, which he passed.5 On the medical form, Meaux indicated that he did not have a ruptured

or herniated disc.6


         1
           R. Doc. 82.
         2
           R. Doc. 90.
         3
           R. Doc. 97. Co-defendant Cooper Consolidated, LLC (“Cooper”) joins in Savard’s motion by way of this
reply.
         4
           R. Doc. 17-1 at 5.
         5
           Id.
         6
           R. Doc. 82-5 at 42.
     Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 2 of 11




       On February 19, 2019, Meaux was working as a deckhand on Cooper’s barge, Bayou

Special, which was in the Mississippi River adjacent to the Weber Marine facility in Convent,

Louisiana.7 Meaux was helping the Bayou Special’s crane operator put covers on a barge when

he was struck in the head with another barge cover that was being lowered by the Bayou Special’s

crane.8 Meaux sustained injuries to his neck and head and aggravated a pre-existing lower back

condition.9

       After the accident, Cooper, and then Savard, sent Meaux to a medical clinic where he was

examined, given a drug test, and ultimately released to work.10 Meaux’s supervisor at Cooper,

Ricky Adams, refused to place Meaux on light duty.11 However, Meaux could not work, and with

supervisor approval, “mostly just rested.”12 Meaux stopped reporting to work on March 13,

2019.13 Meaux met with Savard’s safety man, Ralph Frazier, on March 18, 2019, at Savard’s

office, and was fired shortly thereafter.14

       Post-termination, Savard authorized Meaux to seek treatment from Dr. Najeeb Thomas, a

neurosurgeon at Southern Brain & Spine in Metairie, Louisiana.15 On May 10, 2019, Dr. Thomas

noted that Meaux was not able to work pending treatment for complaints of neck pain, with

numbness and tingling in his hands, and lower back pain, all of which Meaux attributes to the

February 19, 2019 accident.16 Dr. Thomas ordered MRI scans of Meaux’s cervical and lumbar




       7
         R. Doc. 4 at 3.
       8
         R. Doc. 17-1 at 3.
       9
         Id.
       10
          Id. at 8.
       11
          Id.
       12
          Id.
       13
          Id.
       14
          Id.
       15
          Id.
       16
          Id. at 8-9.

                                               2
    Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 3 of 11




spine, which revealed new herniated discs at the C4-C5 level.17 The scans also showed a herniation

at L5-S1, which was also present on an MRI scan Meaux had in 2012.18

       Dr. Thomas treated Meaux’s neck injury with a cervical epidural and physical therapy.19

On July 18, 2019, with four sessions remaining, Meaux quit going to physical therapy, claiming

that it was causing him too much pain.20

       Meaux saw Dr. Thomas again on September 3, 2019, and after an examination, the doctor

noted that Meaux’s herniated discs at C4-C5 and L5-S1 were symptomatic.21 Dr. Thomas told

Meaux he could live with the pain or have a discectomy and arthroplasty.22 Meaux opted for

cervical neck surgery, which was performed on November 27, 2019.23 Thereafter, Meaux was

supposed to participate in physical therapy.24 Savard paid for Meaux’s medical care until

December 2019.25

       On February 10, 2020, Dr. Thomas requested that Savard authorize three months of post-

surgical office visits and cervical x-rays.26 Savard refused, claiming that Meaux had not complied

with his prescribed medical treatment by failing to attend physical therapy sessions both before

and after his surgery.27 Savard also denied Dr. Thomas’s request for reconsideration.28

       In the meantime, on May 22, 2019, Meaux had commenced this case against Savard and

Cooper seeking redress for his injuries.29 Meaux seeks damages for negligence under the Jones



       17
          Id. at 9.
       18
          Id.
       19
          Id.
       20
          Id.
       21
          Id.
       22
          Id.
       23
          Id. at 9-10.
       24
          Id. at 10.
       25
          Id.
       26
          Id.
       27
          Id.
       28
          Id.
       29
          R. Docs. 1 at 3; 4 at 3.

                                                3
      Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 4 of 11




Act, 46 U.S.C. § 30104, maintenance and cure, as well as punitive damages and attorney’s fees for

Cooper and Savard’s failure to pay such benefits.30 In a prior Order & Reasons, this Court held

that Meaux is a Jones Act seaman and Cooper’s borrowed employee.31 The Court also held that

disputed issues of material fact precluded summary judgment on Meaux’s entitlement to further

maintenance-and-cure payments due to his alleged failure to attend recommended treatments and

his non-disclosure of a pre-existing lower back condition.32

II.     PENDING MOTION

        Asserting the McCorpen defense, Savard now seeks dismissal of Meaux’s maintenance-

and-cure claim related to the injury to his lumbar spine, i.e., lower back.33 Savard argues that

Meaux is not entitled to maintenance and cure for his alleged lumbar spine injury because he failed

to disclose his prior history of lower back injuries on Savard’s preemployment questionnaire, the

questionnaire was material to Savard’s decision to hire Meaux, and there is a causal connection

between his prior and current injuries.34 Savard also seeks dismissal of Meaux’s maintenance-

and-cure claim related to his cervical spine injury because Meaux voluntarily stopped treatment

for that injury.35

        Meaux responds that summary judgment is not appropriate because Savard has not

conclusively established the three prongs of the McCorpen defense.36 Meaux argues that, although

he knew he had lower back pain, he did not know that he had a ruptured or herniated disk, so his

answer to that specific question did not constitute intentional concealment.37 Moreover, Meaux



        30
           R. Doc. 4 at 3-7.
        31
           R. Doc. 44.
        32
           Id.
        33
           R. Doc. 82-1 at 1-14.
        34
           Id.
        35
           Id. at 15-18.
        36
           R. Doc. 90 at 16-19.
        37
           Id. at 9.

                                                4
      Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 5 of 11




argues that there are credibility determinations that must be made as to his ceasing treatment, and

thus, as this Court has already ruled, Meaux’s entitlement to maintenance and cure for his cervical

spine injury is not ripe for summary judgment.38

II.     LAW & ANALYSIS

      A. Summary Judgment Standard

        Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets

that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

        A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); EEOC



        38
             Id. at 16-19.

                                                  5
    Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 6 of 11




v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014). Unsubstantiated assertions, conclusory

allegations, and merely colorable factual bases are insufficient to defeat a motion for summary

judgment. See Anderson, 477 U.S. at 249-50; Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994); Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary-judgment

motion, a court may not resolve credibility issues or weigh evidence. See Delta & Pine Land Co.

v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court

must assess the evidence, review the facts, and draw any appropriate inferences based on the

evidence in the light most favorable to the party opposing summary judgment. See Tolan v. Cotton,

572 U.S. 650, 656-57 (2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet,

a court only draws reasonable inferences in favor of the nonmovant “when there is an actual

controversy, that is, when both parties have submitted evidence of contradictory facts.” Little, 37

F.3d at 1075 (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine issue of material fact, the

nonmovant must articulate specific facts showing a genuine issue and point to supporting,

competent evidence that may be presented in a form admissible at trial. See Lynch Props., Inc. v.

Potomac Ins. Co., 140 F.3d 622, 625 (5th Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such

facts must create more than “some metaphysical doubt as to the material facts.” Matsushita, 475

U.S. at 586. When the nonmovant will bear the burden of proof at trial on the dispositive issue,

the moving party may simply point to insufficient admissible evidence to establish an essential

element of the nonmovant’s claim in order to satisfy its summary-judgment burden. See Celotex,

477 U.S. at 322-25; Fed. R. Civ. P. 56(c)(1)(B). Unless there is a genuine issue for trial that could

support a judgment in favor of the nonmovant, summary judgment must be granted. See Little, 37

F.3d at 1075-76.



                                                 6
    Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 7 of 11




   B. Maintenance and Cure

       “Maintenance and cure is a contractual form of compensation afforded by the general

maritime law to seamen who fall ill or are injured while in the service of a vessel.” Meche v.

Doucet, 777 F.3d 237, 244 (5th Cir. 2015) (quoting Jauch v. Nautical Servs., Inc., 470 F.3d 207,

212 (5th Cir. 2006)). “Generally, an employer ‘must pay maintenance and cure to any seaman

who becomes ill or suffers an injury while in the service of the vessel, regardless of whether either

party was negligent.’” Johnson v. Cenac Towing, Inc., 544 F.3d 296, 301 (5th Cir. 2008) (quoting

Bertram v. Freeport McMoran, Inc., 35 F.3d 1008, 1012 (5th Cir. 1994)). Maintenance entitles a

seaman to a daily living allowance for food and lodging. See In re 4-K Marine, L.L.C., 914 F.3d

934, 937 (5th Cir. 2019); Hall v. Noble Drilling, 242 F.3d 582, 586 (5th Cir. 2001). Cure entitles

a seaman to necessary medical services. See Guevara v. Maritime Overseas Corp., 59 F.3d 1496,

1499 (5th Cir. 1995).

       When an employer receives a demand for maintenance, it is not required to immediately

begin payments, but rather it may conduct a reasonable investigation of the claim and require

corroboration without subjecting itself to compensatory or punitive damages. Boudreaux v.

Transocean Deepwater, Inc., 721 F.3d 723, 728 (5th Cir. 2013); Brown v. Parker Drilling Offshore

Corp., 410 F.3d 166, 171 (5th Cir. 2005); Morales v. Garijak, Inc., 829 F.2d 1355, 1358 (5th Cir.

1987). In addition, an employer “is allowed to rely on certain legal defenses to deny a claim for

maintenance and cure.” Johnson, 544 F.3d at 301 (citing Brown, 410 F.3d at 171). One of these

defenses was articulated by the Fifth Circuit in McCorpen v. Central Gulf Steamship Corp., 396

F.2d 547 (5th Cir. 1968). To establish the McCorpen defense, an employer must show that (1) the

seaman intentionally misrepresented or concealed medical facts; (2) the non-disclosed facts were

material to the employer’s decision to hire the seaman; and (3) a causal connection exists between



                                                 7
    Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 8 of 11




the withheld information and the injury complained of in the lawsuit. Brown, 410 F.3d at 171

(citing McCorpen, 396 F.2d at 548-49).

       1. Lumbar Spine Injury – Intentional Concealment

       The first prong of McCorpen is satisfied “where the shipowner requires a seaman to submit

to a pre-hiring medical examination or interview and the seaman intentionally misrepresents or

conceals material medical facts, the disclosure of which is plainly desired.” McCorpen, 396 F.2d

at 549; see Wimberly v. Harvey Gulf Int’l Marine, LLC, 126 F. Supp. 3d 725, 732 (E.D. La. 2015)

(“Failure to truthfully answer medical questions or expound upon a condition when requested by

the employer in a medical questionnaire test can forfeit a seaman’s right to maintenance and

cure.”). The “intentional concealment prong of McCorpen is an essentially objective inquiry”

which “neither necessarily turns on credibility nor requires a subjective determination.” Brown,

410 F.3d at 174-75.

       Savard argues that the first prong of McCorpen is met because Meaux failed to disclose his

prior history of lower back issues, particularly a ruptured or herniated disk.39 Savard asserts that

its preemployment medical questionnaire specifically asks if the applicant has a ruptured or

herniated disk, to which Meaux answered no.40 Savard contends that this answer was false because

Meaux admits he has had lower back pain since 2012 for which he was taking Suboxone.41 In

2012, Meaux had an MRI that showed a left paracentral disc herniation at the L5-S1 level.42

Meaux was informed that the MRI results were abnormal and he should follow up with a




       39
          R. Doc. 82-1 at 10-12.
       40
          Id.
       41
          Id.
       42
          Id. at 4.

                                                 8
    Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 9 of 11




physician.43 Moreover, in 2016, Meaux sought treatment from Dr. Brij Mitruka for lower back

pain and wrote on the information history that he had “3 Bad Disk in my Back.”44

       In opposition, Meaux argues that he did not intentionally conceal a condition of ruptured

or herniated disks because he did not know he had that specific condition.45 While Meaux freely

admits he has had lower back pain since 2012, he contends that he never knew the particular nature

and extent of the problem.46 According to Meaux, the 2012 MRI was done in connection with an

application for employment with the Public Belt Railroad, and the precise results of the test were

not shared with him.47 Moreover, Meaux claims that “bad disks” could mean any number of

things, such as a bulge, strain, sprain, desiccation, or degenerative disease, and not necessarily a

rupture or herniation.48     Thus, Meaux argues that he did not intentionally make a false

representation as to his back problems on Savard’s preemployment medical questionnaire.49

       Considering the evidence presented by Savard and Meaux’s statements regarding his lower

back pain, the Court cannot conclude on the record before it that there is no genuine issue of fact

whether Meaux intentionally concealed a disk rupture or herniation. While it is undisputed that

Meaux knew he had lower back pain, Savard has not shown that Meaux was aware he had a

ruptured or herniated disk. Without such evidence, including for example, contemporaneous

physician’s notes stating that Meaux was informed of this specific condition, there remain disputed

issues of material fact regarding what exactly Meaux knew about his back problems and whether

he intentionally concealed the specific diagnosis of a ruptured or herniated disk. It cannot be said

that the question posed in the preemployment medical questionnaire – whether he had a ruptured


       43
          Id. at 4-5.
       44
          Id. at 6.
       45
          R. Doc. 90 at 9.
       46
          Id.
       47
          Id.
       48
          Id. at 17.
       49
          Id. at 16-18.

                                                 9
    Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 10 of 11




or herniated disk – was “obviously designed to elicit information” concerning any and all lower

back or lumbar problems. Brown, 410 F.3d at 174-75 (quoting McCorpen, 396 F.2d at 549).

Because Savard has failed to prove the first prong of the McCorpen defense, summary judgment

is not warranted.50

    2. Cervical Spine Injury – Terminating Treatment

         Savard argues that it was justified in terminating maintenance and cure as to Meaux’s

cervical spine injury after it paid for the surgery and Meaux ceased treatment.51 Thus, Savard

insists that its obligation to pay maintenance and cure ended when Meaux stopped attending

physical therapy.52 Savard contends that when Meaux stopped attending physical therapy, it

appeared that he had ceased treatment, and there is no medical evidence to support Meaux’s claim

of “flu-like” symptoms causing him to miss the physical therapy sessions.53

         Meaux responds that he did not fail to comply with treatment.54 According to Meaux, he

stopped physical therapy before the surgery, with his doctor’s consent, because it was too painful,

and he missed some post-surgical appointments because he was sick.55 Meaux further argues that

Savard has no evidence to contradict this so is not entitled to summary judgment.56

         This portion of Savard’s motion for summary judgment implicates the same factual issues

as did Meaux’s own earlier summary-judgment motion seeking to establish that defendants

arbitrarily terminated his maintenance-and-cure benefits. The facts alleged are exactly the same,

and nothing has changed. As the Court previously held in denying Meaux’s motion, there are still



         50
           Consequently, at this time, the Court need not discuss the second and third McCorpen prongs of materiality
and causal connection.
        51
           R. Doc. 82-1 at 15-18.
        52
           Id.
        53
           Id.
        54
           R. Doc. 90 at 19-23.
        55
           Id.
        56
           Id.

                                                         10
      Case 2:19-cv-10628-BWA-MBN Document 102 Filed 04/22/21 Page 11 of 11




unresolved issues of fact about, and the consequent need to make credibility determinations

concerning, Meaux’s discontinuation of physical therapy and the reasons he stopped attending

appointments, as well as questions regarding the legal ramifications of these facts. Thus, summary

judgment on Meaux’s entitlement to maintenance and cure for his cervical spine injury is

inappropriate at this stage of the litigation, and Savard’s motion for summary judgment is DENIED

in this respect.

IV.     CONCLUSION

        Accordingly, for the reasons stated above,

        IT IS ORDERED that Savard’s motion for summary judgment (R. Doc. 82) is DENIED.

        New Orleans, Louisiana, this 22nd day of April, 2021.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                               11
